Exhibit 10.2 EXERCISE NOTICE TO BEEXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT HYPERDYNAMICS CORPORATION The undersigned holder hereby exercises the right to purchase Two Hundred Eighty-Six Thousand (286,000) of the shares of Common Stock ("Warrant Shares") of Hyperdynamics Corporation (the "Company"), evidenced by the attached Amended and Restated Warrant No, CCP-002 (the "Warrant"). Capitalized terms used herein and not otherwise defined shall have the respective meaning set forth in the Warrant. Specify Method of exercise by check mark: 1. x Cash Exercise (a) Payment of Warrant Exercise Pride. The holder shall pay the Aggregate Exercise Price of $286,000 (Two Hundred Eighty-Six Thousand Dollars) to the Company in accordance with the terms of the Warrant. (b) Delivery of Warrant Shares. The Company shall deliver to the holder TwoHundred Eighty-Six Thousand (286,000) Warrant Shares in accordance with the terms of theWarrant. 2. ¨ Cashless Exercise (a) Payment of Warrant Exercise Price. In lieu of making payment of the Aggregate Exercise Price, the holder elects to receive upon such exercise the Net Number of sharesof Common Stock determined in accordance with the terms of the Warrant. (b) Delivery of Warrant Shares. The Company shall deliver to the holder 286,000 Warrant Shares in accordance with the terms of the Warrant. Date: December 12, 2007 YA Global Investments, L.P. (f/k/a Cornell Capital Partners, L.P.) By: Yorkville Advisors, LLC Its: Investment Manager /s/ Matt Beckman By: Matt Beckman Its: Managing Member EXERCISE NOTICE TO BE EXECUTED BY THE REGISTERED HOLDER T0 EXERCISE THIS WARRANT HYPERDYNAMICS CORPORATION The undersigned holder hereby exercises the right to purchase Two Hundred Fifty-Eight Thousand Shares (258,000) of the shares of Common Stock ("Warrant Shares") of Hyperdynamics Corporation (the "Company"), evidenced by the attached Amended and Restated Warrant No. CCP-003 (the "Warrant"). Capitalized terms used herein and not otherwise defined shall have the respective meanings set forth inthe Warrant. Specify Method of exercise by check mark: 1. x Cash Exercise (a) Payment of Warrant Exercise Price. The holder shall pay the Aggregate Exercise Price of $258,000 (Two Hundred Fifty Eight Thousand Dollars) to the Company in accordance with the terms of the Warrant. (b) Delivery of Warrant Shares.The Company shall deliver to the holder Two Hundred Fifty-Eight Thousand Shares (258,000) Warrant Shares in accordance with the terms of the Warrant. 2. ¨ Cashless Exercise (a) Payment of Warrant Exercise Price. In lieu of making payment of the Aggregate Exercise Price, the holder elects to receive upon such exercise the Net Number of shares of Common Stock determined in accordance with the terms of the Warrant. (b) Delivery of Warrant Shares.The Company shall deliver to the holder258,000Warrant Shares in accordance with the terms of the Warrant. Date: December 12, 2007 YA Global Investments, L.P. (f/k/a Cornell Capital Partners, L.P.) By: Yorkville Advisors, LLC Its: Investment Manager /s/ Matt Beckman By: Matt Beckman Its: Managing Member
